Filed 1/21/16 P. v. Johnson CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B265021

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA088734)
         v.

MICHAEL JOHNSON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Mark E.
Windham, Judge. Affirmed.
         Brad Kaiserman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
       Michael Johnson appeals his conviction and sentence on one count of first degree
burglary. We affirm.
       An indictment charged Johnson with one count of first degree burglary with a
person other than an accomplice present, in violation of Penal Code section 459, and
alleged that Johnson had two prior strikes, two prior serious felonies, and six prior prison
terms. Johnson pleaded not guilty.
       At trial, the victim testified that on September 16, 2014, he was working at home
in an “employment startup house” where he lived with his coworkers in a tech company.
He heard footsteps and someone jiggled the doorknob to his room. Johnson opened the
door, holding some white T-shirts and a screwdriver, looked at the victim for a few
seconds, and ran off, dropping what he was holding. The victim chased Johnson out of
the front door and up the driveway onto the street, where he caught up with Johnson, who
swung at him with his fists. The victim yelled at Johnson, asking him what he was doing
in the house and telling Johnson that if he came back to the house and showed the victim
nothing was missing, he would not call the police. After arguing, Johnson agreed and
they walked back to the house, where a lot of things were out of place, doors that were
usually closed were open, and the T-shirts and screwdriver Johnson had been holding
were still on the ground. The T-shirts belonged to the victim’s roommate, and there was
a stack of laptops by the front door. The victim grabbed his cell phone and started taking
pictures of Johnson, who ran outside and down the street, covering his face and trying to
swat the phone away, and then took the first left turn. The victim went home and called
the police and his coworkers. As he waited for his coworkers and the police, another
coworker who had been inside in the shower joined the victim outside in the driveway.
They saw Johnson at the bottom of the hill, hiding behind a car. Johnson then stood up,
saw the victim, waved his arms above his head, and walked away.
       The coworkers arrived and saw their rooms had been entered. They went outside
and saw a strange car in front of the house and Johnson still at the bottom of the hill. The
police arrived and arrested Johnson from where he was hiding from behind some bushes.
Johnson said to the victim, “‘You said you wouldn’t call the police if I came back to the

                                             2
house.’” The victim identified Johnson at the scene, and the photographs the victim took
with his phone were introduced into evidence.
       The roommate who had been in the shower corroborated the victim’s testimony
about the events after he joined the victim in the driveway, and identified Johnson. Two
other roommates testified that laptops had been moved out of bedrooms to the front door,
and items were disturbed in or taken from other rooms. Both identified Johnson as the
man they saw at the bottom of the road.
       The jury convicted Johnson of first degree burglary on June 11, 2015, finding true
that a person other than an accomplice was in the residence during the offense. After a
court trial, the court found true the allegations regarding Johnson’s prior convictions.
Johnson filed a motion to strike both strikes under People v. Superior Court (Romero)
(1996) 13 Cal.4th 497. The trial court struck one strike. The court sentenced Johnson to
serve 19 years in state prison. Johnson filed this timely appeal.
       We appointed counsel to represent Johnson on appeal. After examining the
record, counsel filed an opening brief raising no issues and asking this court to review the
record independently. On October 22, 2015, we advised Johnson he had 30 days within
which to personally submit any contentions or issues he wished us to consider. To date,
we have received no response.
       We have examined the entire record and are satisfied that Johnson’s counsel has
fully complied with his responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d 436, 441.)
                                      DISPOSITION
       The judgment is affirmed.


                                                  JOHNSON, J.


We concur:


              ROTHSCHILD, P. J.                   CHANEY, J.

                                             3